Case 2:16-cv-04469-SDW-LDW Document 109 Filed 12/17/18 Page 1 of 3 PageID: 593




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


    MICHAEL JOHNSON on behalf of himself
    and all others similarly situated,                    Civil Action No. 16-4469 (SDW-LDW)

                     Plaintiff.
                                                              STIPULATION OF DISMISSAL
                                                               WITHOUT PREJUDICE AS
    COMODO GROUP INC. and COMODO CA.                       TO DEFENDANTS COMODO CA, INC.
                                                            AND COMODO CA LIMITED ONLY

                      Defendants.




           WHEREAS, on July 22, 2016. Plaintiff Michael Johnson (Plaintiff’) filed a class action

   complaint against Comodo Group, Inc. (‘CGl”), alleging violations of the Telephone Consumer

   Protection Act (“TCPA”). and seeking relief on behalf of himself and on behalf of those similarly

   situated. (Doe. No. 1).

          WHEREAS, on February 20. 2018, and pursuant to Fed. R. Civ. P. 15(a)(2). Plaintiff filed

   his First Amended Complaint against CGI. (Doe. No. 50).

          WHEREAS, on August 29, 2018, the Court granted Plaintiffs Motion for Leave to file a

   Second Amended Complaint. (Doe. No. 73).

          WHEREAS, the Second Amended Complaint joined Defendant Comodo CA. Inc.. to the

   action and asserts claims, under the TCPA and on behalf of those similarly situated, against

   Cornodo CA, Inc.. and CGI. (Doe. No. 76).

          WHEREAS, CGI answered the Second Amended Complaint on September 19, 2018. (Doe.

   No. 81).
Case 2:16-cv-04469-SDW-LDW Document 109 Filed 12/17/18 Page 2 of 3 PageID: 594
  C




              WHEREAS, on October 18, 2018, Plaintiff filed a Notice of Filing a Third Amended

      Complaint as of Right asserting the filing of a Third Amended Complaint as of right pursuant to

      Fed. R. Civ. P. 15(a)(1)(B) & (a)(2). (Doe. No. 90).

              WHEREAS. the Third Amended Complaint seeks to join Comodo CA Limited to the

      action and asserts claims, under the TCPA and on behalf of those similarly situated, against

      Comodo CA Limited, Comodo CA, Inc., and CGI. (Doe. No. 76).

              WHEREAS, on December 7, 2018, the Court ordered that to determine whether the Third

      Amended Complaint is properly the operative pleading, Johnson must file a motion for leave to

      file the Third Amended Complaint and no party need respond to the Second Amended Complaint

      or Third Amended Complaint pending the resolution of the motion. (Doe. No. 106).

              WHEREAS, Plaintiff will not be filing a motion for leave to file the Third Amended

      Complaint and will be proceeding under the Second Amended Complaint against Defendant CG1

      only.

              WHEREAS. Johnson. Comodo CA. Inc. and Comodo CA Limited have entered into a

      Tolling Agreement.

              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff. Defendant

      Comodo CA, Inc., and Defendant Comodo CA Limited, by and through their respective

      undersigned counsel. as follows:

              1.     Plaintiffs claims against Defendants Comodo CA, Inc.. and Comodo CA Limited

      jjy are dismissed without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

              2.     Plaintiff will not be proceeding under and hereby withdraws the Third Amended

      Complaint.




                                                      2
                                                                                ________   ________




Case 2:16-cv-04469-SDW-LDW Document 109 Filed 12/17/18 Page 3 of 3 PageID: 595




          3.      With regard to Plaintiff and Defendants Comodo CA, Inc. and Comodo CA

   Limited, each party is to bear its own costs and attorneys’ fees.

          4.      All claims against Defendant Comodo Group. Inc.. as asserted in the Second

   Amended Complaint remain open and pending.



           Attorneys for Plaint ff                             Aetorney for Defendants Comodo cA,
           Michael Johnson and the                             Inc., and Coinodo CA Limited
           Putative Class


    By:    /s/ Stephen Taylor                            By:// Jeffrey Greenbauni
                                                            Jeffrey J. Greenbaum
    By:    /s/ Sofia Balile                                 Charles J. Falletta
           Sergei Lemberg phv)                              SILLS CUMMIS & GROSS P.C.
           Stephen Taylor (phv)                             One Riverfront Plaza
           Sofia Balile                                     Newark, New Jersey 07102
           LEMBERG LAW, LLC                                 Telephone: (973) 643-7000
           43 Danbury Road                                  Facsimile: (973) 643-6500
           Wilton, CT
           Telephone: (203) 653-2250
           Facsimile: (203) 653-3424




   Dated: December 14, 2018



                                                                              So Ordered




                                                    -3
